THE COURT.
A petition for the issuance of a writ of mandate directed to respondents herein to compel the issu- ’ anee by them of oil prospecting permits on certain lands allegedly situated within the harbor district of the city of Long Beach, was filed by petitioner in this proceeding, in the District Court of Appeal, Second Appellate District, Division One. An alternative writ of mandate was issued therein. Thereafter the respondents filed a demurrer to the petition, and while the cause was pending final determination in that court, the said proceedings were ordered transferred to this court in order that the issues therein raised might be considered with those presented in the case entitled Miller v. *793Stockburger, L. A. No. 16715 (ante, p. 440 [85 Pac. (2d) 132]), pending decision in this court, and assertedly involving the same questions as those presented in the above-entitled proceedings.
Upon consideration of the respective records in these two cases it is apparent that, except for minor factual differences, the issues presented are substantially identical, and the conclusions arrived at in the said case of Miller v. Stockburger, supra, (ante, p. 440), this day decided, are therefore decisive of the questions presented in the above-entitled case.
It is therefore ordered that the demurrer be sustained, the alternative writ discharged, and a peremptory writ denied.